United States Court of Appeals
                              For the Eighth Circuit
                         ___________________________

                                 No. 20-2851
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                Randall Allen Herbst

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                    for the Southern District of Iowa - Eastern
                                  ____________

                              Submitted: May 3, 2021
                               Filed: May 10, 2021
                                  [Unpublished]
                                  ____________

Before COLLOTON, BENTON, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.

      Randall Herbst is serving a term of supervised release in connection with his
conviction for a sex offense. Included among the conditions is participation in
polygraph testing. In the face of a claim that it may be unsafe in light of a health
issue, the district court1 added a condition requiring him to allow his probation
officer or a polygraph examiner to speak with his doctor. Though he challenges this
modification, we affirm.

        We conclude that the district court did not abuse its discretion. See United
States v. Davies, 380 F.3d 329, 332 (8th Cir. 2004) (reviewing the modification of
the conditions of supervised release for an abuse of discretion). The record shows
that the modification was reasonably necessary to enforce his existing obligation to
participate in polygraph testing. See id. (discussing a district court’s “broad
discretion” when modifying release conditions); cf. United States v. Newell, 915
F.3d 587, 590–91 (8th Cir. 2019) (affirming the imposition of a condition requiring
polygraph testing). We also decline to address the ineffective-assistance-of-counsel
claim raised in Herbst’s pro se brief. See United States v. Ramirez-Hernandez, 449
F.3d 824, 826–27 (8th Cir. 2006) (explaining that this type of claim is “usually best
litigated in collateral proceedings”).

      We accordingly affirm the judgment of the district court and grant counsel
permission to withdraw.
                      ______________________________




      1
       The Honorable John A. Jarvey, Chief Judge, United States District Court for
the Southern District of Iowa.

                                         -2-